 In the Matter of THE ASHTABULA TELEPHONECOMPANYandINTER-NATIONAL BROTETRuooD OF ELECTRICAL WORKERS, LOCAL UNIONB-899,A. F. OF L.Case No. 8-R-1P, 47.Decided October03, 19.113Mr. A. T. UllmanandMr. J. D.Bonnar,of Ashtabula,Ohio, forthe Company.Mr. James Preston,ofWashington,D. C., andMrs. Theresa Dona-.hey,of Cleveland,Ohio, andMrs. Francis McCoy,of Ashtabula, Ohio,-for the I. B. E. W.Mr. Joseph Corrigan, Mr. R. W. Day,Cleveland, Ohio, for the Federation.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF TIIE CASEUpon petition duly filed by International Brotherhoodof Elec-tricalWorkers, Local UnionB-899,A. F. of L., herein called theI.B. E. W., alleging that a question affectingcommercehad arisenconcerning the representation of employees of The Ashtabula Tele-phone Company, Ashtabula, Ohio, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before Louis 'Plost, Trial Examiner.Said hearingwas held at Ashtabula, Ohio, on October 1, 1943.At the commence-ment of the hearing, the Trial,Examinergranted a motion of The OhioFederation of Telephone Workers, Inc., Local 108, herein called theFederation, to intervene.,The Company, the I. B. E. W., and theFederation appeared at and participated in the hearing and wereafforded full opportunity to be heard, to examineand cross-examinewitnesses, and to introduce evidence bearing on the issues.Duringthe course of the hearing the Federation moved to dismiss the peti-tion.The TrialExaminerreserved ruling.The motion is herebydenied.The TrialExaminer's rulingsmade at thehearing are free53 N. L.R. B., No. 4.14 THE ASHTABULA TEiLEPHONNE, COMPANY15from prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Ashtabula Telephone Company is an Ohio )rporation withits principal place of business at Ashtabula, Ohio, where it furnishestelephone communication facilities.During 1942, the Company pur-chased equipment, material, and'supplies valued at about $20,000, 58percent of which was shipped to it from points outside the State ofOhio.The Company is the only one operating telephone facilitiesin Ashtabula, Ohio, and handles long distance telephone service overits own lines and over the lines of the Ohio Bell Telephone Companyand American Telephone and Telegraph Company. It is impossibletomake or receive, a long distance call in the territory serviced bythe Company unless the Company's facilities are used.During 1942,the Comf)any's gross revenue amounted to about $135,7"0, approxi-thately 2.85 percent of which was deri-ved from interstate messages.The Company furnishes exclusive telephone service in its territory tothe New York Central System, the Nickle Plate Railroad Company,the Pennsylvania Railroad Company, the New York Central and Penn-sylvania Coal and Ore Docks, the Ordnance Plant of American Forkand Hoe Company, and Electro-Metallurgical Company.We find thatthe Company is engaged in commerce within the meaning of theNational Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Brotherhood of ElectricalWorkers, Local UnionB-899, is a labor organization affiliated with the American Federationof Labor, admitting to membership employees of the Company.The Ohio Federation of Telephone Workers, Inc., Local 108, is alabor organization, admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONOn July 24, 1943, the I. B. E. W. requested recognition of the Com-pany as the exclusive bargaining representative of the telephone oper-ators employed by the Company. The Company refused this request.On September 1, 1942, the Company and the Federation enteredinto an exclusive collective bargaining contract.The contract pro-vides that "it shall remain in force and effect for at least six months 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDand shall continue in force thereafter subject to 30 days' written noticeof a desire to terminate" by either party thereto. Since the agreementby itstermsmay be terminated upon 30 days' notice by eitherparty thereto after March 1, 1943, the agreement constitutes no bar toa determination of representatives at this time.'A statement of a Field Examiner of the Board, introduced into evi-dence at the hearing, indicates that the I. B. E. W. represents a sub-stantial number of employees in the unit hereinafter found to beappropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2'(6) and (7) of the Act.IV. THEAPPROPRIATE UNITWe find, in substantial agreement with a stipulation of the parties,that all employees at the Ashtabula plant of the Company known astelephone operators, excluding the chief operator in the traffic depart-ment, and any other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.V.TIIE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelationsBoard by Section 9 (c)' of the National LaborRelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series-2, as amended, it is herebyDIRECTEDthat, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The AshtabulaTelephone Company, Ashtabula, Ohio, an election by secret ballot1 SeeMatter of Phelps-Dodge Refinsng Corporaizon,40 N L R. B 7759.2The Field Examiner reported that the I. B. E W presented 18 membership applicationcards bearing apparently genuine signatures of persons whose names appear on the Com-pany's pay roll of July 25,1943.There are approximately 23 employees in the appropriateunit.The Federation did not present any evidence of representation but, relies on itscontract as evidence of its interest in the instant proceeding. THE ASHTABULA TELEPHONE COMPANY17shall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Eighth Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were-ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether they desire to be represented by InternationalBrotherhood of Electrical Workers; Local Union B-899, affiliated withthe American Federation of Labor, or by the Ohio Federation of Tele-phone Workers, Inc., Local 108, for the purposes of collective bargain-ing, or by neither.MR. GERArv D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.